Case 1:20-cv-20382-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  ANTONIO VALIENTE, Plaintiff, and
  similarly situated individuals,

         Plaintiff,

         vs.


  HOLIDAY CVS, L.L.C., a Florida corporation,
  d/b/a/ CVS PHARMACY

        Defendant.
  _____________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Antonio Valiente (hereinafter “VALIENTE” or “Plaintiff”), sues Defendant,

  HOLIDAY CVS, L.L.C. (hereinafter CVS”), and states:

                                     VENUE/JURISDICTION
         1.       This is an action which arises under Family and Medical Leave Act

  (FMLA), 29 U.S.C. § 2601, et. seq.

         2.       Jurisdiction is founded on 28 § U.S.C. 1331.

                                              PARTIES

         3.       VALIENTE was, at all times material to this Complaint, employed by CVS in

  Miami-Dade County.

         4.       VALIENTE was an “eligible employee”, within the meaning of the FMLA, 29

  U.S.C. § 2611(2), during the time that he worked for the CVS.

         5.       CVS is a Florida limited liability company with its principal place of business in

  Rhode Island.
Case 1:20-cv-20382-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 7



         6.      CVS is an “employer” within the meaning of the FMLA, 29 U.S.C. § 2611(4).

                                     FACTUAL ALLEGATIONS

         7.      VALIENTE began working for CVS on or about the year 1999 and was fired on or

  about January 29, 2018.

         8.      VALIENTE was a manager for one of CVS ’s located in Miami-Dade County,

  Florida.

         9.      VALIENTE has a minor child who requires medical care due to autism.

         10.     VALIENTE’s district manager criticized VALIENTE’s job performance because

  of VALIENTE’s need to take time off intermittently to seek medical care for his child’s condition.

         11.     At one point, VALIENTE’s district manager told VALIENTE that he should spend

  at least 60-70 hours per week working and if he had to work less he should get a job at a “bank”

  or an “office job” to take care of his son.

         12.     VALIENTE formally applied for FMLA leave in January 2018 before he was

  terminated. VALIENTE had been requesting leave to take care of his child before that time.

         13.     On January 29, 2018, CVS formally approved VALIENTE’s request for

  intermittent FMLA leave. (Ex. A).

         14.     CVS terminated VALIENTE the same day that his FMLA leave was approved,

  January 29, 2018

         15.     CVS terminated VALIENTE as a result of VALIENTE’s need to take leave that

  would qualify under the Family and Medical Leave Act (FMLA).




                                                  2
Case 1:20-cv-20382-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 7



                                              COUNT I
                            (VIOLATION OF FMLA-INTERFERENCE/TERMINATION)

         16.       VALIENTE notified Defendant of his need for leave under the FMLA.

         17.       Defendant was obligated to return VALIENTE to work, or to a position that was

  substantially similar to his previous position in all respects, upon his return from leave due to a

  “serious health condition” within the meaning of the FMLA, but failed to do so.

         18.       CVS discharged VALIENTE as a result of VALIENTE’s need to take FMLA leave

  and his leave.

         19.       Defendant’s discharge of VALIENTE constitutes a violation of both 29 U.S.C. §

  2615 (a)(1) and (a)(2).

         20.       CVS intentionally interfered with VALIENTE’s rights under the FMLA when he

  was discharged or showed a reckless disregard for such rights when he was discharged because of

  his need to take FMLA leave.

         21.       WHEREFORE, VALIENTE demands judgment against CVS and for

  reinstatement, compensatory damages, liquidated damages, front pay, backpay, prejudgment

  interest, injunctive relief, attorney’s fees and costs, pursuant to 29 U.S.C. § 2617, and such other

  relief as this Court deems proper.




                                                   3
Case 1:20-cv-20382-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 7



                                       JURY DEMAND

        VALIENTE demands trial by jury on all issues so triable.


                                     Respectfully submitted,

                                     GARY A. COSTALES, P.A.
                                     1200 Brickell Avenue, Suite 1440
                                     Miami, Florida 33131
                                     (305) 375-9val10
                                     (305) 375-9511 (facsimile)

                                     /s Gary A. Costales
                                     Gary A. Costales, Esq.
                                     Florida Bar No. 0948829




                                               4
Case 1:20-cv-20382-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 7




                                                 Ex. A
Case 1:20-cv-20382-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 6 of 7
Case 1:20-cv-20382-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 7 of 7
